Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “wherein the first welding electrode is housed in a first cradle connected in an articulated way to the body of said welding head about the first axis of rotation, said first cradle being connected in an articulated way to a first portion of a first linear actuator”. It is unclear as to the means of connection for the first cradle connected to the body and the first cradle and a portion of a first linear actuator. Examiner suggest amending the claim language to better define what is meant by the phrase “in an articulated way”.
Claim 7 recites the limitation “said first welding electrode being moreover connected to a second linear actuator”.  It is unclear as to structurally what is meant by “being moreover connected”. Clarification is needed.
Claim 9 recites the limitation “said second welding electrode being moreover connected to a third linear actuator”.  It is unclear as to structurally what is meant by “being moreover connected”. Clarification is needed.
Claims 8 and 10-16 depend upon a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyundai (KR 20140117141 A) cited on IDS dated 11/13/2019.
Regarding claim1, Hyundai discloses a single-sided welding head (1, Fig. 1), comprising:
a first welding electrode (59, Fig. 1) and a second welding electrode (23, Fig. 1), the first and second welding electrodes being carried by a body of said welding head (1), wherein: 
the first welding electrode (59) is movable relative to the body (11, Fig. 1) of said welding head (1) at least along a first coordinate of motion;  
the second welding electrode (23) is movable relative to the body of said welding head (1) at least along a second coordinate of motion; 
said first coordinate of motion is a coordinate of angular motion that develops about a first axis of rotation (Fig. 1); and
said second coordinate of motion is a coordinate of linear motion that develops along a first axis of translation (see Fig. 3). The movement of welding electrodes (23 and 59) is perform by a moving unit (40, Fig. 1).

    PNG
    media_image1.png
    609
    699
    media_image1.png
    Greyscale


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gattabria et al. (US 20180236594 A1).
Regarding claim 1, Gattabria et al. discloses a single-sided welding head (T, Fig.1), comprising:
a first welding electrode (3, Fig. 2) and a second welding electrode (4, Fig. 2), the first and second welding electrodes being carried by a body (1, Fig. 2) of said welding head (T), wherein: 
the first welding electrode (3) is movable relative to the body of said welding head (T) at least along a first coordinate of motion (movement toward work piece as shown in Fig 6);  
the second welding electrode (4) is movable relative to the body of said welding head (T) at least along a second coordinate of motion (a shown in Fig. 6 by dotted lines); 
said first coordinate of motion is a coordinate of angular motion that develops about a first axis of rotation (rotational axis of Robot (E, Fig. 1, ¶0071); and
said second coordinate of motion is a coordinate of linear motion that develops along a first axis of translation (facilitated by actuator 12, which controls the position of the welding electrode 4 along its main axis of translation (¶0054).

    PNG
    media_image2.png
    508
    712
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    774
    593
    media_image3.png
    Greyscale

Regarding claim 2, Gattabria et al. discloses the single-sided welding head according to Claim 1, wherein the first welding electrode (3) is movable along a third coordinate of motion, said third coordinate of motion being a coordinate of linear motion that develops along a longitudinal axis of the first welding electrode. The third coordinate of motion is performed using the Robot (R) via the robot wrist and rotating joints.
Regarding claim 3, Gattabria et al. discloses the single-sided welding head according to Claim 2, wherein the second welding electrode (4) is movable along a fourth coordinate of motion, said fourth coordinate of motion being a coordinate of linear motion that develops along a longitudinal axis of the second welding electrode. The fourth coordinate of motion is performed using the Robot (R) via the robot wrist and rotating joints.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gattabria et al. (US 20180236594 A1) in view of Hyundai (KR 20140117141 A) cited on IDS dated 11/13/2019.
Regarding claim 4, Gattabria et al. discloses the single-sided welding head according to Claim 3. Gattabria et al. does not expressly show wherein the first axis of translation to be orthogonal to the longitudinal axis of the  second welding electrode (4), and wherein said first axis of rotation is orthogonal to the longitudinal axis of the first welding electrode.
Hyundai in the same field of endeavor discloses a single-sided welding head (1) comprising a first welding electrode (59, Fig. 1) and a second welding electrode (23, Fig. 1) and a first axis of translation  (denoted by the arrow in Fig. S2 shown below) to be orthogonal to a longitudinal axis of the  second welding electrode (23), and wherein said first axis of rotation is orthogonal to the longitudinal axis of the first welding electrode (59) via movement the movement unit (40, Fig. 1). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the single-sided welding head of Gattabria et al. with the movement features as taught by Hyundai for the purpose of better controlling the current between the two electrodes during a welding process. 


    PNG
    media_image4.png
    401
    967
    media_image4.png
    Greyscale


Regarding claim 5, Gattabria et al. modified discloses the single-sided welding head according to Claim 4, wherein the second welding electrode (4) is movable along a fifth coordinate of motion, said fifth coordinate of motion is a coordinate of linear motion that develops along a third axis of translation orthogonal to the first axis of translation and orthogonal to the longitudinal axis of the second electrode. The fifth coordinate of motion is performed using the Robot (R) via the robot wrist and rotating joints.


Allowable Subject Matter
Claims 6-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Hyundai (KR 20140117141 A) and Gattabria et al. (US 20180236594 A1) being the closest prior art, both discloses a single-sided welding head wherein the movement of the first and second electrodes is controlled by independent structures as well as a welding robot when the welding head is attached. Hyundai and Gattabria fails to teach or suggest a single-sided welding head, “wherein the first welding electrode is housed in a first cradle connected in an articulated way to the body of said welding head about the first axis of rotation, said first cradle being moreover connected in an articulated way to a first portion of a first linear actuator, and wherein a second portion of said first linear actuator, movable relative to said first portion, is fixed to the body of said welding head” as required of claim 6. Claims 7-15 depend upon claim 6. There are no obvious reasons to modify the prior art to have the missing features as required of claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761